60 F.3d 834
76 A.F.T.R.2d 95-5564, 95-2 USTC  P 50,422
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Alvis M. RUSHTON, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 94-70280.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 15, 1995.*Decided July 7, 1995.

Before:  REINHARDT, THOMPSON and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Most of the issues raised in Mr. Rushton's appeal are controlled by our decision in the companion case, Twenty-Three Nineteen Creekside, Inc. v. Commissioner, --- F.3d ---- (9th Cir.1995).


3
Mr. Rushton argues that the statute of limitations should run from the date his personal return was filed, not the date on which the corporation's return was filed.  Mr. Rushton's brief makes no argument for why his own stipulation to extend the statute of limitations would not prevent him from raising the issue.  The authority he cites, Bufferd v. CIR, 113 S.Ct. 927 (1993), prevents limitations from beginning to run before the relevant tax return was filed.  It has no application to the facts in the case at bar.  The IRS could not determine 2319 Creekside's tax from Rushton's personal return.


4
Mr. Rushton argues that the IRS did not properly mail notice to him.  Because actual notice was received in time to allow Rushton to file a timely petition with the Tax Court, he suffered no prejudice from any defect in the postage on his notice letter that would require reversal.  McKay v. Commissioner, 886 F.2d 1237, 1238 (9th Cir.1989).


5
We have considered and we reject all of Mr. Rushton's other arguments.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3